ACCEPTED
                                                                                    12-17-00327-CV
                                                                        TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                                  1/19/2018 1:21 PM
                                                                                          Pam Estes
                                                                                             CLERK

                            Case No. 12-17-00327-CV

                          IN THE COURT OF APPEALS                  FILED IN
                     FOR THE TWELFTH DISTRICT OF TEXAS      12th COURT OF APPEALS
                                                                 TYLER, TEXAS
                                                            1/19/2018 1:21:13 PM
             _____________________________________________________
                                                                   PAM ESTES
                                                                     Clerk
DESIREE THAMATHITIKHUN, PHUWADOL THAMATHITIKHUN, and ALL
                    OTHER OCCUPANTS,
                         Appellants

                                         v.

      THE BANK OF NEW YORK MELLON fka The Bank of New York,
  as Trustee for the Certificate Holders of CWALT, Inc., Alternative Loan Trust
       2005-73CB Mortgage Pass-Through Certificates, Series 2005-73CB
                                     Appellee

             _____________________________________________________

     On Appeal from the County Court at Law No. 3 of Smith County, Texas
                            Cause No. 64129-B
______________________________________________________________________________

                APPELLANTS’ MOTION TO DISMISS
__________________________________________________________________

TO THE HONORABLE SECOND COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 42.1, Appellants Desiree Thamathitikhun,

Phuwadol Thamathitikhun, and All Other Occupants and file this their Motion to

Dismiss.

      Appellants no longer wish to pursue their appeal. Appellants ask the Court

to dismiss their appeal. Tex. R. App. P. 42.1(a)(1).




                                         1
                                       Respectfully submitted,

                                       /s/ J.B. Peacock, Jr.
                                       J.B. Peacock, Jr.
                                       State Bar No. 15678500
                                       David M. Vereeke
                                       State Bar No. 20547500
                                       Todd W. Hutton
                                       State Bar No. 24012880
                                       GAGNON, PEACOCK & VEREEKE, P.C.
                                       1349 Empire Central Drive
                                       Suite 500, Lock Box 56
                                       Dallas, Texas 75247
                                       Telephone: (214) 824-1414
                                       Facsimile: (214) 824-5490
                                       Email: attorneys@gapslaw.com

                                       ATTORNEYS FOR APPELLANTS


                      CERTIFICATE OF CONFERENCE

      I certify that our office contacted the attorney for Appellee, Ms. Melanie
Johnston, to discuss the merits of this motion. Ms. Johnston is unopposed.


                                       /s/ J.B. Peacock, Jr.
                                       Of Gagnon, Peacock & Vereeke, P.C.


                         CERTIFICATE OF SERVICE

      I certify that on the 19th day of January, 2018, a true and correct copy of the
foregoing document was served by electronic means on Rachel Donnelly at
RDonnelly@hwallp.com and Melanie Johnston at MJohnston@hwallp.com.

                                       /s/ J.B. Peacock, Jr.
                                       J.B. Peacock, Jr.
                                       Attorney of Record for Appellants


                                         2